Manning J.:
We have no doubt as to the jurisdiction of the County Court. The statute is.clear on that point: — S. L., 1848, p. 263, §§ 4 and 5. And to enable the court to exercise the jurisdiction, it was not necessary the statute giving it .should regulate the mode of procedure. The statute relative to actions of ejectment (Comp. L., p. 1229), is general in its character, and was therefore applicable to the County Courts, except so far as the proceedings marked out by it Avere inconsistent with the summary proceedings prescribed by statute for the County Courts.
The judgment must be affirmed.
The other Justices concurred.